Exhibit 99.1 Brian D. Dunn named as Director of Silvercrest Asset Management Group Inc. Board NEW YORK, April 27, 2017 —The Board of Directors of Silvercrest Asset Management Group Inc. (NASDAQ: SAMG) announced that it has appointed Brian D. Dunn as a Class I member of the Board and an independent director of the Company. Mr. Dunn, 62, is a current member of the Board.In December 2015, he retired as Chairman of McLagan and CEO of Performance, Reward & Talent for Aon Hewitt Consulting Worldwide. He is a board member of the Phi Delta Education Foundation. Mr. Dunn has more than three decades of experience specializing in incentive and executive compensation and has several compensation committee relationships with publicly-traded companies. He received a B.S. degree summa cum laude from the New York State School of Industrial and Labor Relations at Cornell University and an M.B.A. with highest honors from the Cornell University Graduate School of Management. Mr. Dunn replaces Richard Pechter, who recently tendered his resignation to the Board. Further information will be included in the Company’s 2017 Proxy Statement.
